DETAILED ACTION
Claims 1-19 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The paragraphs of the Specification are misnumbered. For example, on page 3 of the Specification, the numbering of the paragraphs goes from [0011] to [0001] in adjacent paragraphs.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-12, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 6, there is no antecedent basis for “the gesture-based response structure.”
In line 1 of claim 11, there is no antecedent basis for “the relational data structures.”
In line 9 of claim 16, there is no antecedent basis for “the gesture-based response structure.”
In line 1 of claim 17, there is no antecedent basis for “the gesture-based prompts.”
In line 1 of claim 18, there is no antecedent basis for “the gesture-based prompts.”
Claim 10 recites “providing a platform on which information is organized relationally with respect to any other data or response options that appear in context with that specific data even if that data appears in more than one setting more than one time.” It is not clear how the phrase “even if that data appears in more than one setting more than one time” is accomplished by any positively recited actions within the claim or if it is even meant to limit the scope of the claim at all. This renders the claim scope vague and indefinite. 
Claim 11 recites “wherein the relational data structures are used for real time recommendations based on dispersed data sets, and wherein the data relationships across are broader and diverse set of environs allowing for far deeper insights.” The phrase “broader and diverse set of environs allowing for far deeper insights” is relative in nature as well as vague. It is not clear what qualifies as relationships that are “broader and diverse set of environs allowing for far deeper insights,” thereby rendering the claim vague and indefinite.
Claim 12 recites “wherein all communications in the platform are catalogued by an anonymous user identification system, and the platform intelligently tracks which interactions have occurred for that particular user so that even partial completions of quizzes or surveys are retained and can populate the results for a quiz or survey even if completed later.” It is not clear if “so that even partial completions of quizzes or surveys are retained and can populate the results for a quiz or survey even if completed later” is intended to limit the scope of the claim or is merely an intended result. This phrase is not clearly tied into the intelligent tracking and it is not positively recited (especially considering that populating the results is simply a capability and not necessarily performed and “if completed later” refers to a condition that may or may not occur). The intended metes and bounds of claim 12 are vague and indefinite.
Claim 19 is narrative in nature. It is difficult to ascertain where the preamble ends and the body of the claim begins. It is not clear whether the platform is meant to be limited to hardware, software, or a combination thereof since the platform is only presented as including a system, which is also not clearly defined. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anonymous user identification system” in claim 12. It is noted that the Specification describes hardware, such as processors and microprocessors, capable of performing a communications cataloguing process (e.g., see Spec: ¶¶ 24-25).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
* Claim 19 is directed to a platform, which, based on the broadest reasonable interpretation, could be software per se, which is non-statutory. In the interest of compact prosecution, claim 19 will be treated as an apparatus claim for the purposes of the § 101 analysis. (Appropriate correction is required.) 
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “using an [sic] dynamic attribution platform that uses to create the surveys, polls, quizzes or any user response related programs with the aid of Artificial intelligence (Al) to understand where the user is at the precise moment in their product or search journey and providing a series of gesture-driven prompts to the user to capture the required information along with the meta data such as response time, response hesitancy/certainty, repetition, repetivity and other human factor information gleaned by understanding the precise data attached to the gesture response to fill an information gap that persistently exists in particular between online merchants and communities and their users and members” (Spec: p. 3, ¶ 11) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-14), Apparatus (claims 15-18); * Claim 19 will be treated as an apparatus, as explained above.

2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:
[Claim 1] A method comprising:
     while a user is engaged in a product transaction or search journey, causing a mechanism to identify a current state associated with the product transaction or search journey; and
     based on the state determined by the, providing a series of gesture-driven prompts to the user which capture specific information from the user to allow for the product transaction or search journey to continue.
[Claim 2] wherein the step of identifying the current state is based on both general attributes of the user and a path the user travelled to arrive at a decision point.
[Claim 3] wherein the step of providing the gesture-driven prompts to the user increases cognitive engagement of the user in order to meaningfully increase percent of completed transactions.
[Claim 4] creating highly visual surveys and quizzes that both cognitively engage the respondent at a high level and at the same time capture meaningful insights, both on a single use basis and longitudinally.
[Claim 5] supporting a range of validated survey approaches including forced choice, scalar, binary, and cascading logic using visual based interfaces.
[Claim 6] capturing the gesture-based response structure includes secondary insights from respondents/users based on the answers provided and also by the means by which the respondent answered, including response time, response hesitancy/certainty, repetition, repetivity and other human factor information gleaned by understanding the precise data attached to the gesture response.
[Claim 7] wherein the gesture-driven prompts are used to track engagement of the user without requiring login or the sharing of personal information and also to build intelligent user profiles based on all the activity of the user that occurs on a platform.
[Claim 8] wherein the tracking of engagement of the user is accomplished by identifying anonymous users in an individual account structure that can be used for targeted and retargeted advertising when populated with web-derived information.
[Claim 9] feeding the information on the identified users to a prediction model, the model dynamically assigns either a sequential interaction or pattern of interactions designed to elicit more relevant data, or which can make a recommendation at that instant.
[Claim 10] providing a means on which information is organized relationally with respect to any other data or response options that appear in context with that specific data even if that data appears in more than one setting more than one time.
[Claim 11] wherein the relational data structures are used for real time recommendations based on dispersed data sets, and wherein the data relationships across are broader and diverse set of environs allowing for far deeper insights.
[Claim 12] wherein all communications are catalogued by anonymous user identification, and it is intelligently tracked which interactions have occurred for that particular user so that even partial completions of quizzes or surveys are retained and can populate the results for a quiz or survey even if completed later.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Aside from the use of general purpose processing and input elements to gather information, the independent and dependent claims mainly gather information (including via surveys and quizzes) and make decisions related to marketing analysis and human behavior and interactions, which exemplify mental processes and organizing human activity. 

Claims 15-18 similarly recite many of the aforementioned abstract ideas.

Claim 19 further alludes to an ability to perform authenticating, authorization, and accounting, all of which are examples of a mental process.
2A – Prong 2: Integrated into a Practical Application?
No – The process claims include the additional elements of an artificial intelligence mechanism (claim 1), a prediction engine (claim 9), a platform (claim 10), an anonymous user identification system (claim 12), a platform including a front end and a back end (claim 13), and an open frame architecture accessible via the web (claim 14). Apparatus claims 15-18 include a plurality of client devices (including a user device and a third party device), at least one server, a plurality of databases, and a platform. As explained above, the platform (of claim 19) may be interpreted as software per se. Even if interpreted as an apparatus, only general purpose processing elements would be attributed to the platform.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 24-40, 54, 57, 71, 85). The general description of front end and back end operations in the claims may simply be interpreted as the front end interface employed by a user (such as typical client device operations) and as the back end processing (such as typical server operations). Harvesting digital content is also seen as a general purpose data gathering operation since it is claimed at a high level of generality. The artificial intelligence is recited at a high level of generality and presents a general link to technology.
The gesture-based prompts of claim 17 present input mechanisms (selected from either slider movement, cursor control, visual identification or speech recognition or in combination), which are only described in a generic manner in Applicant’s Specification (e.g., see Spec: ¶¶ 5-6, 28, 39).

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, data is captured, information is received through prompts, and data is organized in data structures.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
Even if seen as a more specialized function, the “track silent mode” which prevents the screen from displaying the camera filming content or gestures (as recited in claim 18) is a function that is well-understood, routine, and conventional, as evidenced by the following references: 
Benjamin, Jeff. “QuickShoot Pro: a great way to quickly snap photos and videos.” Retrieved from URL {https://www.idownloadblog.com/2013/04/11/quickshoot-pro/} on 9/24/2020, Published on April 11, 2013. QuickShoot Pro allows for a mobile phone user to take photos and videos without opening the camera app’s user interface (QuickShoot Pro: p. 1) by setting Activator gestures (QuickShoot Pro: p. 4).
Liu et al. (US 2016/0105763) turns on a camera to track information in a silent mode (¶ 16).


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bright (US 2019/0012714).
[Claim 1]	Bright discloses a computer-implemented method comprising: 
while a user is engaged in a product transaction or a search journey, causing an artificial intelligence mechanism to identify a current state associated with the product transaction or search journey (figs. 12, 14; ¶¶ 33-36, 39, 52-58, 87, 101-108, 136-139, 149-153 – Personal assistance may be provided to a user, e.g., in the form of a bot, and such assistance is provided based on interactions with the user while the user searches for a product of interest. Interactions (and lack thereof) between the user and the personal assistance system, e.g., the bot, may be based on response time (or lack of a response), the user’s responses to presented questions, etc., and this information is indicative of a current state; ¶ 44 – The intelligent personal assistant system includes an artificial intelligence framework); and
based on the state determined by the artificial intelligence mechanism, providing a series of gesture-driven prompts to the user which capture specific information from the user to allow for the product transaction or search journey to continue (figs. 12, 14; ¶¶ 33-36, 39, 52-58, 87, 101-108, 136-139, 149-153 – Personal assistance may be provided to a user, e.g., in the form of a bot, and such assistance is provided based on interactions with the user while the user searches for a product of interest; ¶ 44 – The intelligent personal assistant system includes an artificial intelligence framework).
[Claim 2]	Bright discloses wherein the step of identifying the current state is based on both general attributes of the user and a path the user travelled to arrive at a decision point (¶¶ 32, 39, 54-56, 62, 69, 85, 87, 102; abstract, ¶¶ 33-34, 36-37 – A sequence of user interactions and user activity can trigger action).
[Claim 3]	Bright discloses wherein the step of providing the gesture-driven prompts to the user increases cognitive engagement of the user in order to meaningfully increase percent of completed transactions (figs. 12, 14; ¶¶ 33-36, 39, 52-58, 87, 101-108, 136-139, 149-153; ¶¶ 138, 142-144 – Customer engagement and a percent lift in conversion may be improved by choosing optimal engagement with a user).
[Claim 4]	Bright discloses creating highly visual surveys and quizzes that both cognitively engage the respondent at a high level and at the same time capture meaningful insights, both on a single use basis and longitudinally (figs. 12, 14; ¶¶ 33-36, 39, 52-58, 87, 101-108, 136-139, 149-153 – Customized customer engagement may occur on a single basis with a user. Visual dialogs/questions which prompt responses from a user may be seen as visual surveys and quizzes that engage the user and capture insights; ¶¶ 138, 142-144 – Customer engagement and a percent lift in conversion may be improved by choosing optimal engagement with a user; ¶ 155 – A/B testing may be used to train the system with a new feature; ¶¶ 36, 39, 57, 84-87, 127, 130, 137, 140, 146, 151 -- Historical and aggregated information may provide insights, such as for training over time, which is an example of longitudinally capturing meaningful insights).
[Claim 6]	Bright discloses capturing the gesture-based response structure includes secondary insights from respondents/users based on the answers provided and also by the means by which the respondent answered, including response time, response hesitancy/certainty, repetition, repetivity and other human factor information gleaned by understanding the precise data attached to the gesture response (figs. 12, 14; ¶¶ 33-36, 39, 52-58, 87, 101-108, 136-139, 146, 149-153 – A delay time in response can be indicative of a response time and response hesitancy/certainty; ¶ 140 – In one scenario, it is noted that a user also selects Adidas shoes when buying, i.e., searching for, footwear. After this behavior is learned, “Adidas” may become the user’s default answer for the question “What brand are you interested in?” This assessment is based on identification of an answer that includes repetition and repetivity). 
[Claim 13]	Bright discloses providing a platform that includes a front end and a back end, the front end of the platform is for visual interactions dynamically adapt to conform to the nature of the information the platform needs to elicit from the user at that particular moment, and the back end of the platform continuously processes relevant catalogues based on pre-existing attributes to ensure a high degree of attribute matching accuracy (fig. 5; ¶¶ 79-80, 85, 131, 136 – The back end runs user-submitted search queries, provides results to the user, and interacts with the user, as needed. The system is understood to be programmed to handle search operations. As seen in ¶¶ 42 and 45, one or more databases may contain searchable information, such as items available for sale; ¶¶ 38, 51-52, 54-56 – The search results are presumed to be relevant to the respective search query).
[Claim 14]	Bright discloses further including an open frame architecture which allows a plurality of authors to harvest the digital content, accessible via the web or otherwise, and incorporate it into platform surveys (¶ 32 – “Generally, an intelligent personal assistant system includes a scalable AI framework, also referred to as an ‘AI architecture,’ that is enabled on existing messaging platforms to provide an intelligent online personal assistant, also referred to herein as a ‘bot.’”; ¶ 46 – “Additionally, a third-party application 132, executing on third-party servers 130, is shown as having programmatic access to the networked system 102 via the programmatic interface provided by the API server 120. For example, the third-party application 132, utilizing information retrieved from the networked system 102, supports one or more features or functions on a website hosted by a third party. The third-party website, for example, provides one or more promotional, marketplace, or payment functions that are supported by the relevant applications of the networked system 102.”; ¶ 68 – “This [the use of APIs] allows third-party development against the service architecture 402 and allows third parties to develop additional services on top of the service architecture.”; ¶ 79 – “The front-end component 502 can communicate with the fabric of existing messaging systems. As used herein, the term ‘messaging fabric’ refers to a collection of APIs and services that can power third-party platforms such as Facebook messenger, Microsoft Cortana, and other "bots." In one example, a messaging fabric can support an online commerce ecosystem that allows users to interact with commercial intent.”).
[Claim 15]	Bright discloses a business-user communication system comprising:
a plurality of client devices, the client devices including one or more user device and one or more third party devices (fig. 1; ¶¶ 32, 40, 79, 158);
at least one server including a plurality of databases (¶ 45);
the server further including a platform, the server is operationally coupled with the client devices and third-party devices over a communication network (fig. 1; ¶¶ 32, 40, 79, 158), the platform is configured for
visual interactions dynamically adapt to conform to the nature of the information the platform needs to elicit from the user at that particular moment, and the back end of the platform continuously processes relevant catalogues based on pre-existing attributes to ensure a high degree of attribute matching accuracy (fig. 5; ¶¶ 79-80, 85, 131, 136 – The back end runs user-submitted search queries, provides results to the user, and interacts with the user, as needed. The system is understood to be programmed to handle search operations. As seen in ¶¶ 42 and 45, one or more databases may contain searchable information, such as items available for sale; ¶¶ 38, 51-52, 54-56 – The search results are presumed to be relevant to the respective search query), and
the platform is further configured for allowing a plurality of authors to harvest the digital content, accessible via the web or otherwise, and incorporate it into platform surveys (¶ 32 – “Generally, an intelligent personal assistant system includes a scalable AI framework, also referred to as an ‘AI architecture,’ that is enabled on existing messaging platforms to provide an intelligent online personal assistant, also referred to herein as a ‘bot.’”; ¶ 46 – “Additionally, a third-party application 132, executing on third-party servers 130, is shown as having programmatic access to the networked system 102 via the programmatic interface provided by the API server 120. For example, the third-party application 132, utilizing information retrieved from the networked system 102, supports one or more features or functions on a website hosted by a third party. The third-party website, for example, provides one or more promotional, marketplace, or payment functions that are supported by the relevant applications of the networked system 102.”; ¶ 68 – “This [the use of APIs] allows third-party development against the service architecture 402 and allows third parties to develop additional services on top of the service architecture.”; ¶ 79 – “The front-end component 502 can communicate with the fabric of existing messaging systems. As used herein, the term ‘messaging fabric’ refers to a collection of APIs and services that can power third-party platforms such as Facebook messenger, Microsoft Cortana, and other "bots." In one example, a messaging fabric can support an online commerce ecosystem that allows users to interact with commercial intent.”).
[Claim 16]	Bright discloses wherein the platform is configured for
identifying at least one user at a given moment in their product or search journey (¶¶ 32, 39, 42, 54-56, 62, 69, 85, 87, 102);
providing a series of gesture-driven prompts to the user which capture the specific information from the user to allow for the product transaction to occur or journey to continue, wherein the gesture-driven prompts to the user is to increase the cognitive engagement of the user in order to meaningfully increase percent of completed transactions (figs. 12, 14; ¶¶ 33-36, 39, 52-58, 87, 101-108, 136-139, 149-153 – Personal assistance may be provided to a user, e.g., in the form of a bot, and such assistance is provided based on interactions with the user while the user searches for a product of interest; ¶ 44 – The intelligent personal assistant system includes an artificial intelligence framework); and
capturing the gesture-based response structure includes secondary insights from respondents/users based on the answers provided and also by the means by which the respondent answered, including response time, response hesitancy/certainty, repetition, repetivity and other human factor information gleaned by understanding the precise data attached to the gesture response (figs. 12, 14; ¶¶ 33-36, 39, 52-58, 87, 101-108, 136-139, 146, 149-153 – A delay time in response can be indicative of a response time and response hesitancy/certainty; ¶ 140 – In one scenario, it is noted that a user also selects Adidas shoes when buying, i.e., searching for, footwear. After this behavior is learned, “Adidas” may become the user’s default answer for the question “What brand are you interested in?” This assessment is based on identification of an answer that includes repetition and repetivity).
[Claim 17]	Bright discloses wherein the gesture-based prompts can be selected from either slider movement, cursor control, visual identification or speech recognition or in combination (¶ 87 – Input may be entered via a mouse, i.e., cursor control; ¶¶ 51, 53 – Input may be entered via voice/speech; ¶¶ 53, 116-117, 145 -- Input may be entered in the form of an image; ¶ 162 – Touch screen input may be used; It is noted that only one of the options of gesture-based prompts is required within the scope of the claim).
[Claim 19]	Bright discloses a platform for effective communication using Artificial Intelligence (Al) includes a multi-user authentication, authorization and accounting system which is realized by the real time interaction amongst the data entities, wherein the platform allows to make unique recommendations based on real-time entity analysis, dispersed authentication, authorization and accounting capabilities (figs. 1, 4-5; ¶¶ 32, 40, 42, 46, 69 – Authentication, authorization, and accounting capabilities are made available; ¶¶ 137-139 – The behavior of multiple users may be tracked, thereby implying that multiple users use the system; ¶ 54-64, 136-139 – Real time interactions are evaluated to make recommendations specific to a user; ¶ 45 – Data may be stored in multiple databases).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 2019/0012714), as applied to claim 1 above, in view of Cull et al. (WO 01/09759 A2).
[Claim 5]	Bright presents interactive questions and follow-up to users (Bright: fig. 14); however, Bright does not explicitly disclose supporting a range of validated survey approaches including forced choice, scalar, binary, and cascading logic using visual based interfaces. Cull discloses a system and method for eliciting responses from a user and explains that “questions at any level can be in any form, such as true/false, multiple choice, fill-in, sliding scale, or free-form text” as well as a cascade of questions (Cull: p. 11: 6 – p. 12: 30). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Bright to support a range of validated survey approaches including forced choice, scalar, binary, and cascading logic using visual based interfaces in order to enhance the ability to glean information from customers in the best format for a given set of circumstances. Bright’s free-form questions would have been easily substitutable with the claimed range of validated survey approaches and such a substitution would have been well within the technical capability of those skilled in the art and would have yielded predictable and expected results before Applicant’s effective filing date.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 2019/0012714), as applied to claim 1 above, in view of So et al. (US 2018/0188932) in view of Allison et al. (US 2011/0082824).
[Claims 7, 8]	Bright does not explicitly disclose:
[Claim 7]	wherein the gesture-driven prompts are used to track engagement of the user without requiring login or the sharing of personal information and also to build intelligent user profiles based on all the activity of the user that occurs on a platform;
[Claim 8]	wherein the tracking of engagement of the user is accomplished through a dynamic user identification assignment system which identifies anonymous users in an individual account structure that can be used for targeted and retargeted advertising when populated with web-derived information.
	In a website browsing environment (So: ¶¶ 6-8), users can choose to log in or not (So: ¶ 27). If a user chooses not to log in, the user’s behavior and preferences may be tracked and associated with (e.g., stored to) a user profile deemed to likely correlate to the anonymous browsing user (So: ¶¶ 27-28, 33-34, 38). Profile information is saved to a relational database (So: ¶ 25). Allison also demonstrates that tracking online user activity through an anonymous identity profile was old and well-known (Allison: ¶¶ 46, 86, 90, 101, 103). The anonymous identity profile information may be stored in a relational database (Allison: ¶ 100). Additional user information may be gathered, e.g., via short questionnaires or surveys, to provide as much (anonymous) profile information as possible and as easily as possible (Allison: ¶ 58). Profiles may be analyzed sufficiently to reasonably target ads likely to be of interest to an individual user (Allison: ¶¶ 39, 52-53, 78). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Bright:
[Claim 7]	wherein the gesture-driven prompts are used to track engagement of the user without requiring login or the sharing of personal information and also to build intelligent user profiles based on all the activity of the user that occurs on a platform;
[Claim 8]	wherein the tracking of engagement of the user is accomplished through a dynamic user identification assignment system which identifies anonymous users in an individual account structure that can be used for targeted and retargeted advertising when populated with web-derived information
in order to facilitate the effective profiling of users who choose not to explicitly identify themselves, thereby allowing for advertisements and other content of interest (such as sales-related content in Bright) to be targeted to all users alike (including those who choose to log in with personally identifying credentials and those who do not). It is noted that “can be used for targeted and retargeted advertising when populated with web-derived information” is optional language and merely describes a capability (which is also based on another condition that may or not may not occur, i.e., “when populated with web-derived information”) and the capability (“can be used for targeted and retargeted advertising”) may or not may be performed within the scope of the claim.
[Claim 9]	Bright discloses feeding the information on the identified users to a prediction engine, the engine dynamically assigns either a sequential interaction or pattern of interactions designed to elicit more relevant data, or which can make a recommendation at that instant (figs. 12, 14; ¶¶ 33-36, 39, 52-58, 87, 101-108, 136-146, 149-153).
[Claims 10-12] Bright does not explicitly disclose:
[Claim 10]	providing a platform on which information is organized relationally with respect to any other data or response options that appear in context with that specific data even if that data appears in more than one setting more than one time;
[Claim 11]	wherein the relational data structures are used for real time recommendations based on dispersed data sets, and wherein the data relationships across are broader and diverse set of environs allowing for far deeper insights;
[Claim 12]	wherein all communications in the platform are catalogued by an anonymous user identification system, and the platform intelligently tracks which interactions have occurred for that particular user so that even partial completions of quizzes or surveys are retained and can populate the results for a quiz or survey even if completed later.
	In a website browsing environment (So: ¶¶ 6-8), users can choose to log in or not (So: ¶ 27). If a user chooses not to log in, the user’s behavior and preferences may be tracked and associated with (e.g., stored to) a user profile deemed to likely correlate to the anonymous browsing user (So: ¶¶ 27-28, 33-34, 38). Profile information is saved to a relational database (So: ¶ 25). Allison also demonstrates that tracking online user activity through an anonymous identity profile was old and well-known (Allison: ¶¶ 46, 86, 90, 101, 103). The anonymous identity profile information may be stored in a relational database (Allison: ¶ 100). Additional user information may be gathered, e.g., via short questionnaires or surveys, to provide as much (anonymous) profile information as possible and as easily as possible (Allison: ¶ 58). Profiles may be analyzed sufficiently to reasonably target ads likely to be of interest to an individual user (Allison: ¶¶ 39, 52-53, 78). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Bright:
[Claim 10]	providing a platform on which information is organized relationally with respect to any other data or response options that appear in context with that specific data even if that data appears in more than one setting more than one time;
[Claim 11]	wherein the relational data structures are used for real time recommendations based on dispersed data sets, and wherein the data relationships across are broader and diverse set of environs allowing for far deeper insights;
[Claim 12]	wherein all communications in the platform are catalogued by an anonymous user identification system, and the platform intelligently tracks which interactions have occurred for that particular user so that even partial completions of quizzes or surveys are retained and can populate the results for a quiz or survey even if completed later
in order to facilitate the effective profiling of users who choose not to explicitly identify themselves, thereby allowing for advertisements and other content of interest (such as sales-related content in Bright) to be targeted to all users alike (including those who choose to log in with personally identifying credentials and those who do not). The use of relational databases with Bright would have allowed Bright to more effectively and efficiently organize large amounts of data and incorporate mappings among data items related to other particular data items, thereby addressing the details of claim 10 and the cataloguing of claim 12. As explained in the Allison, the overall set-up disclosed in Allison (including use of a relational database to store anonymous identity profile information) would have allowed for large amounts of information to be analyzed, as needed (as suggested in Allison: ¶¶ 52-55). Adapting Bright to incorporate the details of claim 12 would have similarly allowed Bright to learn from a wider body of scenarios to more accurately adjust how its system learns and interacts with online users, e.g., to encourage higher engagement and conversion rates (which are goals of Bright, as seen in ¶¶ 142-144). The limitation “so that even partial completions of quizzes or surveys are retained and can populate the results for a quiz or survey even if completed later” is interpreted to be an intended result that is outside the scope of claim 12 since it is not positively recited or explicitly achieved with any functional language within the scope of claim 12. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bright (US 2019/0012714), as applied to claim 15 above, in view of QuickShoot Pro, as described in Benjamin, Jeff. “QuickShoot Pro: a great way to quickly snap photos and videos.” Retrieved from URL {https://www.idownloadblog.com/2013/04/11/quickshoot-pro/} on 9/24/2020, Published on April 11, 2013.
[Claim 18]	Bright allows for a user to input an image to be processed as part of the sequence (e.g., as a query to search for a product), as seen in ¶¶ 52-53. As seen in fig. 14 of Bright, the search query may be guided by prompts. Bright does not explicitly disclose wherein the gesture-based prompts is also provided with a “track silent mode” which prevents the screen from displaying the camera filming content or gestures. Bright acknowledges that a client device may comprise a mobile phone (¶ 41), the customer can access the mobile web (¶ 67), and “it is inconvenient to type complex text queries on mobile phones, and long text queries typically have poor recall” (¶ 88). QuickShoot Pro allows for a mobile phone user to take photos and videos without opening the camera app’s user interface (QuickShoot Pro: p. 1) by setting Activator gestures (QuickShoot Pro: p. 4). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Bright wherein the gesture-based prompts is also provided with a “track silent mode” which prevents the screen from displaying the camera filming content or gestures in order to more quickly and efficiently allows its users to submit image queries, including without need to open the image capturing app and without the need to hide other active apps the users may wish to view and/or use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683